Citation Nr: 0533235	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  04-33 030	)	DATE
	)
	)


THE ISSUE

Whether an August 1988 decision by the Board of Veterans' 
Appeals (Board), which denied the veteran's claim for service 
connection for avascular necrosis of the femoral heads, 
should be revised or reversed on the basis of clear and 
unmistakable error (CUE).



REPRESENTATION

Moving party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran served on active duty from May 1971 to May 1974.

This matter came before the Board by virtue of the Board's 
original jurisdiction over claims of CUE in prior Board 
decisions.  See 38 U.S.C.A. § 7111(e).  The veteran has moved 
for review of a Board decision of August 1988, that denied 
service connection for avascular necrosis of the femoral 
heads.  


FINDINGS OF FACT

1.  The Board denied service connection for avascular 
necrosis of the femoral heads in a decision of August 17, 
1988.

2.  The Board's denial of service connection was based on a 
finding that the disorder was not present until years after 
service, and was not etiologically related to his service-
connected right knee disability.

3.  The Board's August 17, 1988, decision was based on the 
correct facts as they were known at that time, and was in 
accordance with the existing law and regulations.


CONCLUSION OF LAW

The Board's decision of August 17, 1988, which denied service 
connection for avascular necrosis of the femoral heads, does 
not contain clear and unmistakable error.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the Board's decision of August 17, 
1988, which denied his claim for service connection for 
avascular necrosis of the femoral heads should be reversed 
because it contains clear and unmistakable error.  He argues 
that service connection should have been granted because the 
evidence showed that his bilateral hip disorder was caused by 
an altered gait due to his service-connected right knee 
disorder.  He also asserts that the Board erred by applying 
law which was not relevant to his contentions.  In 
particular, he asserts that the Board erred by considering a 
direct service connection claim when his only contention was 
that the disorder was secondary to a service-connected 
disability.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify a claimant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  Second, the VA has a duty to assist a claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.  The VA has promulgated revised 
regulations to implement these changes in the law.  See 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The Board notes, however, that in Livesay v. Principi, 15 
Vet. App. 165 (2001) (decided on August 30, 2001) the United 
States Court of Appeals for Veterans Claims (Court) held that 
the provisions of the VCAA are not applicable to claims of 
clear and unmistakable error.  See also Parker v. Principi, 
15 Vet. App. 407, 412 (2002) in which the Court noted that 
although the Secretary filed a motion, with which the veteran 
agreed, seeking a remand for readjudication of the clear and 
unmistakable error question in light of the enactment of the 
VCAA, the basis for the motion had no merit following this 
Court's decision in Livesay in which the Court found that the 
VCAA was not applicable to CUE matters.  Taking these factors 
into consideration, there is no prejudice to the veteran in 
proceeding to consider the motion on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The Board denied service connection for avascular necrosis of 
the hips in a decision of August 17, 1988.  All final Board 
decisions are subject to revision on the basis of clear and 
unmistakable error except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  See 38 
C.F.R. § 20.1400.

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board on its 
own motion or by a party to the decision.  See 38 C.F.R. § 
20.1400.  A party disagreeing with the Board's denial of a 
motion for revision based on clear and unmistakable error in 
a prior Board decision can appeal that determination to the 
Court.  See 38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1409(d).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  See 38 C.F.R. § 20.1403(a).  

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  See 38 C.F.R. § 20.1403(b)(1).  
For a Board decision issued on or after July 21, 1992, the 
record that existed when that decision was made includes 
relevant documents possessed by the VA not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could be 
reasonably expected to be part of the record.  See 38 C.F.R. 
§ 20.1403(b)(2).

To warrant revision on the grounds of clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of the appeal which, if it had not been made, 
would have manifestly changed the outcome when it was made.  
If it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  See 38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable error include 
(1) a new medical diagnosis that "corrects" an earlier 
diagnosis considered in the Board's decision; (2) the 
Secretary's failure to fulfill the duty to assist; and (3) a 
disagreement as to how the facts were weighed or evaluated.  
See 38 C.F.R. § 20.1403(d).  

Clear and unmistakable error does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
See 38 C.F.R. § 20.1403(e).  

As noted above, the veteran had active service from May 1971 
to May 1973.  The veteran established service connection for 
a right knee arthrotomy scar through a rating decision of 
August 30, 1974.  

In a statement in support of claim submitted by the veteran 
in September 1987, he raised a claim for service connection 
for a "hip condition" which he believed was caused by his 
service-connected right knee condition which he asserted put 
a strain on his hips when he walked.  

In a rating decision of October 1987, the RO denied service 
connection for bilateral avascular necrosis of the femoral 
heads.  The veteran perfected an appeal, but the Board denied 
his service connection claim in a decision of August 17, 
1988.  

The veteran contends that, in its August 1988 decision, the 
Board improperly considered a claim for direct service 
connection.  He also asserts that the Board failed to 
properly apply 38 C.F.R. § 3.310. 

In evaluating the veteran's clear and unmistakable error 
motion, the Board must examine what evidence, applicable 
statutes, and relevant regulations were before the Board at 
the time of its 1988 decision.  A determination that there 
was a "clear and unmistakable error" must be based on the 
record and the law that existed at the time of the prior 
decision of the Board, and subsequently developed evidence is 
not germane.  Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).

In its 1988 decision, the Board reviewed all of the evidence 
that was of record at that time.  The Board noted 
specifically that the veteran and his representative 
contended that "he currently suffers from a bilateral hip 
disorder, avascular necrosis of the femoral heads, which is 
proximately due to or the result of his service-connected 
right knee disability.  They assert that his bilateral hip 
disorder was caused by abnormal gait due to his service-
connected right knee disability."  The Board noted in the 
decision that the evidence included the veteran's service 
medical records which showed no complaints or findings 
pertaining to the hips.  The Board further noted that the 
evidence included the report of a VA orthopedic examination 
in July 1974 which reflected no complaints other than those 
related to his right knee.  The Board reviewed post service 
VA and private medical treatment records dated in 1985 and 
later which showed treatment for the claimed hip disorder.  
The Board also made a detailed review of the findings on a VA 
examination of July 1987 and private examination of November 
1987.  Finally, the Board noted that the veteran had 
testified regarding his claims during a personal hearing held 
in January 1988. 

After reviewing this evidence, the Board found that the 
veteran's bilateral hip disorder, avascular necrosis of the 
femoral heads, was not etiologically related to his service-
connected right knee disorder and was not present until 
several years following separation from service.  In 
reviewing the evidence, the Board noted that the hip necrosis 
was bilateral, whereas the veteran was service connected for 
a knee disorder on the right side only.  Accordingly, the 
Board concluded that the veteran's avascular necrosis of the 
femoral heads was not incurred in or aggravated by service 
and was not proximately due to or the result of a service-
connected disease or injury.  The Board cited 3.310(a) in 
support of that conclusion.  

This information from the Board's 1988 decision underscores 
the basis for the Board's decision and its rationale.  The 
Board had accepted that the veteran had a bilateral hip 
disorder, however, the Board implicitly concluded that there 
was no evidence of a relationship between the service-
connected right knee disorder and the bilateral hip disorder 
diagnosed after service.  

The Board finds that the August 1988 decision did not include 
incorrect application of the law pertaining to secondary 
service connection.  The pertinent regulation in effect at 
that time (and still in effect in slightly modified form) was 
38 C.F.R. § 3.310 which provides that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  The Board 
concludes that the decision of 1988 did not incorrectly apply 
38 C.F.R. § 3.310.  The evidence provided at least an 
arguable basis for the Board's finding that the hip disorder 
was not related to the service-connected knee disorder.  
There was no medical evidence of record which indicated that 
such a relationship existed.  

The Board also notes that the Board's action in considering 
direct service connection, in addition to considering 
secondary service connection, had no adverse effect upon the 
veteran.  In addition, the action by the Board in considering 
other laws and regulations which were not directly related to 
the veteran's contention is not "the kind of error, of fact 
or law, that . . . compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).  For these reasons, the Board 
finds that the decision of 1988 was in accordance with the 
applicable law and regulations.

The Board also finds that the decision of August 1988, which 
denied the veteran's claim was based on the correct facts as 
they were known at that time.  In the decision, the Board 
noted the veteran's contentions and considered all of the 
relevant evidence which was of record at that time.  The 
Board reviewed the service medical records and post service 
records.  The Board also noted lay statements he had 
submitted.  With respect to any implicit argument that the 
Board failed to give credit to the veteran's contentions as 
they provided a link between the service connected right knee 
disorder and the post service hip disorder, the Board finds 
that the Board in 1988 was not under an obligation to accept 
such contentions for that purpose because lay persons, such 
as the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Although the veteran 
disagrees with the conclusions reached by the Board, an 
asserted failure to evaluate and interpret the evidence 
correctly is not clear and unmistakable error.  See 38 C.F.R. 
§ 20.1403(d).  See also Eddy v. Brown, 9 Vet. App. 52 (1996).

To the extent that the veteran is arguing that the Board 
failed to obtain a medical opinion regarding whether there 
was a relationship between the service-connected right knee 
disorder and the bilateral hip disorder diagnosed after 
service, the Board notes that a failure to fully develop 
evidence is not considered to be clear and unmistakable 
error.  See 38 C.F.R. § 20.1403(d)  "[T]he VA's breach of the 
duty to assist cannot form a basis for a claim of CUE because 
such a breach creates only an incomplete rather than an 
incorrect record."  See Caffrey v. Brown, 6 Vet. App. 377, 
384 (1994). 

For the foregoing reasons, the Board finds that there is no 
clear and unmistakable error in the prior decision of August 
17, 1988, which denied the veteran's claim for service 
connection for avascular necrosis of the femoral heads.  
Accordingly, the motion is denied.


ORDER

The veteran's motion to revise or reverse a Board decision of 
August 17, 1988 denying service connection for avascular 
necrosis of the femoral heads on the basis of clear and 
unmistakable error is denied.



                       
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



